


110 HR 2606 IH: 340B Program Improvement and

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2606
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2007
			Mr. Rush (for
			 himself, Mrs. Emerson, and
			 Mr. Stupak) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend section 340B of the Public Health Service Act to
		  revise and expand the drug discount program under that section to improve the
		  provision of discounts on drug purchases for certain safety net
		  providers.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the 340B Program Improvement and
			 Integrity Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Expanded participation in 340B program.
					Sec. 3. Extension of discounts to inpatient drugs.
					Sec. 4. Improvements to 340B program integrity.
					Sec. 5. Other improvements in 340B program.
					Sec. 6. Effective dates.
				
			2.Expanded
			 participation in 340B program
			(a)Expansion of
			 covered entities receiving discounted pricesSection 340B(a)(4)
			 of the Public Health Service Act (42 U.S.C. 256b(a)(4)) is amended by adding at
			 the end the following new subparagraphs:
				
					(M)A children’s
				hospital excluded from the Medicare prospective payment system pursuant to
				section 1886(d)(1)(B)(iii) of the Social Security Act (42 U.S.C.
				1395ww(d)(1)(B)(iii)) which would meet the requirements of subsection
				(a)(4)(L), including the disproportionate share adjustment percentage
				requirement under clause (ii), if the hospital were a subsection (d) hospital
				as defined by Section 1886(d)(1)(B) of the Social Security Act.
					(N)An entity that is
				a critical access hospital (as determined under section 1820(c)(2) of the
				Social Security Act (42 U.S.C. 1395i–4(c)(2)).
					(O)An entity
				receiving funds under title V of the Social Security Act (relating to maternal
				and child health) for the provision of health services.
					(P)An entity
				receiving funds under subpart I of part B of title XIX of the Public Health
				Service Act (relating to comprehensive mental health services) for the
				provision of community mental health services.
					(Q)An entity
				receiving funds under subpart II of such part B (relating to the prevention and
				treatment of substance abuse) for the provision of treatment services for
				substance abuse.
					(R)An entity that is
				a medicare-dependent, small rural hospital (as defined in section
				1886(d)(5)(G)(iv) of the Social Security Act).
					(S)An entity that is a sole community hospital
				(as defined in section 1886(d)(5)(D)(iii) of the Social Security Act).
					(T)An entity that is
				classified as a rural referral center under section 1886(d)(5)(C) of the Social
				Security
				Act.
					.
			(b)Prohibition on
			 group purchasing arrangementsSection 340B(a) of such Act (42
			 U.S.C. 256b(a)) is amended—
				(1)in paragraph
			 (4)(L)—
					(A)by adding
			 and at the end of clause (i);
					(B)by striking
			 ; and at the end of clause (ii) and inserting a period;
			 and
					(C)by striking clause
			 (iii);
					(2)in
			 subsection (a)(5), by redesignating the subparagraphs (C) and (D) as
			 subparagraphs (D) and (E), respectively, and by inserting after subparagraph
			 (B) the following new subparagraph:
					
						(C)Prohibiting Use
				of Group Purchasing Arrangements
							(i)A
				hospital described in subparagraph (L), (M), (N), (R), (S), or (T) of
				subsection (a)(4) shall not obtain covered outpatient drugs through a group
				purchasing organization or other group purchasing arrangement, except as
				permitted or provided pursuant to clause (ii) or (iii).
							(ii)Clause (i) shall
				not apply to drugs purchased for inpatient use.
							(iii)The Secretary
				shall establish reasonable exceptions to the requirement of clause (i)—
								(I)with respect to a
				covered outpatient drug that is unavailable to be purchased through the program
				under this section due to a drug shortage problem, manufacturer non-compliance,
				or any other reason beyond the hospital’s control;
								(II)to facilitate
				generic substitution when a generic covered outpatient drug is available at a
				lower price; or
								(III)to reduce in
				other ways the administrative burdens of managing both inventories of drugs
				obtained under this section and not under this section, if such exception does
				not create a duplicate discount problem in violation of subparagraph (A) or a
				diversion problem in violation of subparagraph
				(B).
								.
				3.Extension of
			 discounts to inpatient drugs
			(a)In
			 generalSection 340B of the Public Health Service Act (42 U.S.C.
			 256b) is amended—
				(1)in
			 subsection (b)—
					(A)by designating the
			 matter beginning In this section as a paragraph (1) with the
			 heading In
			 general ; and
					(B)by adding at the
			 end the following new paragraph:
						
							(2)Covered
				drugIn this section, the term covered drug—
								(A)means a covered
				outpatient drug (as defined in section 1927(k)(2) of the Social Security Act);
				and
								(B)includes, notwithstanding the section
				1927(k)(3)(A) of such Act, a drug used in connection with an inpatient or
				outpatient service provided by a hospital described in subparagraph (L), (M),
				(N), (R), (S), or (T) of subsection (a)(4) that is enrolled to participate in
				the drug discount program under this
				section.
								;
				and
					(2)in paragraphs (5),
			 (7), and (9), by striking outpatient each place it
			 appears.
				(b)Medicaid credits
			 on inpatient drugsSubsection (c) of section 340B of the Public
			 Health Service Act (42 U.S.C. 256b(c)) is amended to read as follows:
				
					(c)Medicaid Credits
				on Inpatient Drugs
						(1)In
				GeneralFor the cost
				reporting period covered by the most recently filed Medicare cost report under
				title XVIII of the Social Security Act, a hospital described in subparagraph
				(L), (M), (N), (R), (S), or (T) of subsection (a)(4) and enrolled to
				participate in the drug discount program under this section shall provide to
				each State under its plan under title XIX of such Act —
							(A)a credit on the
				estimated annual costs to such hospital of single source and innovator multiple
				source drugs provided to Medicaid recipients for inpatient use; and
							(B)a credit on the
				estimated annual costs to such hospital of noninnovator multiple source drugs
				provided to Medicaid recipients for inpatient use.
							(2)Calculation of
				Credits
							(A)Single Source
				and Innovator Multiple Source DrugsFor purposes of paragraph
				(1)(A)—
								(i)the
				credit under such paragraph shall be equal to the product of—
									(I)the estimated
				annual costs of single source and innovator multiple source drugs provided by
				the hospital to Medicaid recipients for inpatient use;
									(II)the average
				manufacturer price adjustment; and
									(III)the minimum
				rebate percentage described in section 1927(c)(1)(B) of the Social Security
				Act;
									(ii)the estimated
				annual costs of single source drugs and innovator multiple source drugs
				provided by the hospital to Medicaid recipients for inpatient use under clause
				(i)(I) shall be equal to the product of—
									(I)the hospital’s
				actual acquisition costs of all drugs purchased during the cost reporting
				period for inpatient use;
									(II)the Medicaid
				inpatient drug charges as reported on the hospital’s most recently filed
				Medicare cost report divided by total inpatient drug charges reported on the
				cost report; and
									(III)the percent of
				the hospital’s annual inpatient drug costs described in subclause (I) arising
				out of the purchase of single source and innovator multiple source
				drugs;
									(iii)the average
				manufacturer price adjustment referenced in clause (i)(II) shall be determined
				annually by the Secretary for single source and innovator multiple source drugs
				by dividing on an aggregate basis the average manufacturer price as defined in
				section 1927(k)(1)(D) of the Social Security Act, averaged across all covered
				drugs reported to the Secretary pursuant to section 1927(b)(3) of such Act by
				the average 340B ceiling price for covered drugs calculated pursuant to
				subsection (a)(1); and
								(iv)the terms
				single source drug and innovator multiple source drug
				have the meanings given such terms in section 1927(k)(7) of the Social Security
				Act.
								(B)Noninnovator
				Multiple Source DrugsFor purposes of subparagraph (1)(B)—
								(i)the credit under
				such paragraph shall be calculated by multiplying—
									(I)the estimated
				annual costs to the hospital of noninnovator multiple source drugs provided to
				Medicaid recipients for inpatient use,
									(II)the average
				manufacturer price adjustment, and
									(III)the applicable
				percentage as defined in section 1927(c)(3)(B) of the Social Security
				Act;
									(ii)the estimated
				annual costs to a hospital of noninnovator multiple source drugs provided to
				Medicaid recipients for inpatient use under clause (i)(I) shall be equal to the
				product of—
									(I)the hospital’s
				actual acquisition cost of all drugs purchased during the cost reporting period
				for inpatient use;
									(II)the Medicaid
				inpatient drug charges as reported on the hospital’s most recently filed
				Medicare cost report divided by total inpatient drug charges reported on the
				cost report;
									(III)the percent of
				the hospital’s annual inpatient drug costs described in subclause (I) arising
				out of the purchase of noninnovator multiple source drugs;
									(iii)the average
				manufacturer price adjustment referenced in clause (i)(II) shall be determined
				annually by the Secretary for noninnovator multiple source drugs by dividing on
				an aggregate basis the average manufacturer price as defined in Section
				1927(k)(1)(D) of the Social Security Act, averaged across all covered drugs
				reported to the Secretary pursuant to Section 1927(b)(3) of such Act by the
				average 340B ceiling price for covered drugs calculated pursuant to section
				340B(a)(1) of the Public Health Service Act; and
								(iv)the term
				noninnovator multiple source drug has the meaning given such term
				in section 1927(k)(7) of the Social Security Act.
								(3)Payment
				DeadlineThe credits provided by a hospital under paragraph (1)
				shall be paid within 90 days of the filing of the hospital’s most recently
				filed Medicare cost report.
						(4)Opt
				outA hospital shall not be
				required to provide the Medicaid credit required under paragraph (1) if—
							(A)it can demonstrate
				to the State that the amount of the credit would not exceed the loss of
				reimbursement under the State plan resulting from the extension of discounts to
				inpatient drugs under subsection (b)(2); or
							(B)the hospital and
				State agree to an alternative arrangement.
							Any
				dispute between the hospital and the State under this paragraph shall be
				adjudicated through the administrative dispute resolution process under this
				section.(5)Offset Against
				Medical AssistanceAmounts received by a State under this
				subsection in any quarter shall be considered to be a reduction in the amount
				expended under the State plan in the quarter for medical assistance for
				purposes of section 1903(a)(1) of the Social Security Act.
						(6)References to
				social security act provisionsNotwithstanding any other provision of law,
				all references to provisions of the Social Security Act in this section shall
				be deemed to be references to the Social Security Act as in effect on the
				effective date of the 340B Program Improvement Act of
				2007.
						.
			(c)Conforming
			 amendmentsSection 1927 of the Social Security Act (42 U.S.C.
			 1396r-8), is amended—
				(1)in
			 subsection (a)(5)(A), by striking covered outpatient drugs and
			 inserting covered drugs (as defined in section 340B(b)(2) of the Public
			 Health Service Act);
				(2)in
			 subsection (a)(5)(D), by striking title VI of the Veterans Health Care
			 Act of 1992 and inserting the 340B Program Improvement and
			 Integrity Act of 2007;
				(3)in subsection
			 (c)(1)(C)(i), by redesignating subclauses (II) through (IV) as subclauses (III)
			 through (V), respectively and by inserting after subclause (I) the following
			 new subclause:
					
						(II)any prices charged
				for a covered drug as defined in section 340B(b)(2) of the Public Health
				Service Act;
						;
				and
				(4)in subsection
			 (k)(1)—
					(A)in subparagraph
			 (A), by striking subparagraph (B) and inserting
			 subparagraph (B) and (D); and
					(B)by adding at the
			 end the following new subparagraph:
						
							(D)Calculation for
				covered drugsWith respect to a covered drug (as defined in
				section 340B(b)(2) of the Public Health Service Act), the average manufacturer
				price is the average price paid to the manufacturer for the drug in the United
				States by wholesalers for drugs distributed to both the retail pharmacy and
				acute care classes of trade, after deducting customary prompt pay
				discounts.
							.
					4.Improvements to
			 340B program integrity
			(a)Integrity
			 improvementsSection 340B of the Public Health Service Act (42
			 U.S.C. 256b) is amended by adding at the end the following:
				
					(e)Improvements in
				program integrity
						(1)Manufacturer
				compliance
							(A)In
				generalFrom amounts appropriated under paragraph (4), the
				Secretary shall provide for improvements in compliance by manufacturers with
				the requirements of this section in order to prevent overcharges and other
				violations of the discounted pricing requirements specified in this
				section.
							(B)ImprovementsThe
				improvements described in subparagraph (A) shall include the following:
								(i)The development of
				a system to enable the Secretary to verify the accuracy of ceiling prices
				calculated by manufacturers under subsection (a)(1) and charged to covered
				entities, which shall include the following:
									(I)Developing and
				publishing through an appropriate policy or regulatory issuance, precisely
				defined standards and methodology for the calculation of ceiling prices under
				such subsection.
									(II)Comparing
				regularly the ceiling prices calculated by the Secretary with the quarterly
				pricing data that is reported by manufacturers to the Secretary.
									(III)Performing spot
				checks of sales transactions by covered entities.
									(IV)Inquiring into
				the cause of any pricing discrepancies that may be identified and either
				taking, or requiring manufacturers to take, such corrective action as is
				appropriate in response to such price discrepancies.
									(ii)The establishment
				of procedures for manufacturers to issue refunds to covered entities in the
				event that there is an overcharge by the manufacturers, including the
				following:
									(I)Providing the
				Secretary with an explanation of why and how the overcharge occurred, how the
				refunds will be calculated, and to whom the refunds will be issued.
									(II)Oversight by the
				Secretary to ensure that the refunds are issued accurately and within a
				reasonable period of time, both in routine instances of retroactive adjustment
				to relevant pricing data and exceptional circumstances such as erroneous or
				intentional overcharging for covered drugs.
									(iii)The provision of
				access through the Internet website of the Department of Health and Human
				Services to the applicable ceiling prices for covered drugs as calculated and
				verified by the Secretary in accordance with this section, in a manner (such as
				through the use of password protection) that limits such access to covered
				entities and adequately assures security and protection of privileged pricing
				data from unauthorized re-disclosure.
								(iv)The development
				of a mechanism by which—
									(I)rebates and other
				discounts provided by manufacturers to other purchasers subsequent to the sale
				of covered drugs to covered entities are reported to the Secretary, and
									(II)appropriate
				credits and refunds are issued to covered entities if such discounts or rebates
				have the effect of lowering the applicable ceiling price for the relevant
				quarter for the drugs involved.
									(v)Selective auditing
				of manufacturers and wholesalers to ensure the integrity of the drug discount
				program under this section.
								(vi)The imposition of
				sanctions in the form of civil monetary penalties, which—
									(I)shall be assessed
				according to standards established in regulations to be promulgated by the
				Secretary within 180 days of enactment of this subsection;
									(II)shall not exceed
				$5,000 for each instance of overcharging a covered entity that may have
				occurred; and
									(III)shall apply to
				any manufacturer with an agreement under this section that knowingly and
				intentionally charges a covered entity a price for purchase of a drug that
				exceeds the maximum applicable price under subsection (a)(1).
									(2)Covered entity
				compliance
							(A)In
				generalFrom amounts appropriated under paragraph (4), the
				Secretary shall provide for improvements in compliance by covered entities with
				the requirements of this section in order to prevent diversion and other
				violations of the duplicate discount requirements specified under subsection
				(a)(5).
							(B)ImprovementsThe
				improvements described in subparagraph (A) shall include the following:
								(i)The development of
				procedures to enable and require covered entities to regularly update (at least
				annually) the information on the Internet website of the Department of Health
				and Human Services relating to this section.
								(ii)The development
				of a system for the Secretary to verify the accuracy of information regarding
				covered entities that is listed on the website described in clause (i).
								(iii)The development
				of more detailed guidance describing methodologies and options available to
				covered entities for billing covered drugs to State Medicaid agencies in a
				manner that avoids duplicate discounts pursuant to subsection (a)(5)(A).
								(iv)The establishment
				of a single, universal, and standardized identification system by which each
				covered entity site can be identified by manufacturers, distributors, covered
				entities, and the Secretary for purposes of facilitating the ordering,
				purchasing, and delivery of covered drugs under this section, including the
				processing of chargebacks for such drugs.
								(v)The imposition of
				sanctions, in appropriate cases as determined by the Secretary, additional to
				those to which covered entities are subject under subparagraph (a)(5)(D),
				through one or more of the following actions:
									(I)Where a covered
				entity knowingly and intentionally violates subparagraph (a)(5)(E), the covered
				entity shall be required to pay a monetary penalty to a manufacturer or
				manufacturers in the form of interest on sums for which the covered entity is
				found liable under paragraph (a)(5)(E), such interest to be compounded monthly
				and equal to the current short term interest rate as determined by the Federal
				Reserve for the time period for which the covered entity is liable.
									(II)Where the
				Secretary determines a violation of subparagraph (a)(5)(B) was systematic and
				egregious as well as knowing and intentional, removing the covered entity from
				the drug discount program under this section and disqualifying the entity from
				re-entry into such program for a reasonable period of time to be determined by
				the Secretary.
									(III)Referring
				matters to appropriate Federal authorities within the Food and Drug
				Administration, the Office of Inspector General of Department of Health and
				Human Services, or other Federal agencies for consideration of appropriate
				action under other Federal statutes, such as the Prescription Drug Marketing
				Act (21 U.S.C. 353).
									(3)Administrative
				dispute resolution process
							(A)In
				generalNot later than 180 days after the date of enactment of
				this subsection, the Secretary shall promulgate regulations to establish and
				implement an administrative process for the resolution of claims by covered
				entities that they have been overcharged for drugs purchased under this
				section, and claims by manufacturers, after the conduct of audits as authorized
				by subsection (a)(5)(D), of violations of subsections (a)(5)(A) or (a)(5)(B),
				including appropriate procedures for the provision of remedies and enforcement
				of determinations made pursuant to such process through mechanisms and
				sanctions described in paragraphs (1)(B) and (2)(B).
							(B)Deadlines and
				proceduresRegulations promulgated by the Secretary under
				subparagraph (A) shall—
								(i)designate or
				establish a decision-making official or decision-making body within the
				Department of Health and Human Services to be responsible for reviewing and
				finally resolving claims by covered entities that they have been charged prices
				for covered drugs in excess of the ceiling price described in subsection
				(a)(1), and claims by manufacturers that violations of subsection (a)(5)(A) or
				(a)(5)(B) have occurred;
								(ii)establish such
				deadlines and procedures as may be necessary to ensure that claims shall be
				resolved fairly, efficiently, and expeditiously;
								(iii)establish
				procedures by which a covered entity may discover and obtain such information
				and documents from manufacturers and third parties as may be relevant to
				demonstrate the merits of a claim that charges for a manufacturer’s product
				have exceeded the applicable ceiling price under this section, and may submit
				such documents and information to the administrative official or body
				responsible for adjudicating such claim;
								(iv)require that a
				manufacturer must conduct an audit of a covered entity pursuant to subsection
				(a)(5)(D) as a prerequisite to initiating administrative dispute resolution
				proceedings against a covered entity;
								(v)permit the
				official or body designated in clause (i), at the request of a manufacturer or
				manufacturers, to consolidate claims brought by more than one manufacturer
				against the same covered entity where, in the judgment of such official or
				body, consolidation is appropriate and consistent with the goals of fairness
				and economy of resources; and
								(vi)include
				provisions and procedures to permit multiple covered entities to jointly assert
				claims of overcharges by the same manufacturer for the same drug or drugs in
				one administrative proceeding, and permit such claims to be asserted on behalf
				of covered entities by associations or organizations representing the interests
				of such covered entities and of which the covered entities are members.
								(C)Finality of
				administrative resolutionThe administrative resolution of a
				claim or claims under the regulations promulgated under subparagraph (A) shall
				be a final agency decision and shall be binding upon the parties involved,
				unless invalidated by an order of a court of competent jurisdiction.
							(4)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection, such sums as may be necessary for fiscal year 2008 and
				each succeeding fiscal
				year.
						.
			(b)Conforming
			 amendmentsSection 340B(a) of such Act (42 U.S.C. 256b(a)) is
			 amended—
				(1)in subsection
			 (a)(1), by adding at the end the following: Each such agreement shall
			 require that the manufacturer furnish the Secretary with reports, on a
			 quarterly basis, of the price for each covered drug subject to the agreement
			 that, according to the manufacturer, represents the maximum price that covered
			 entities may permissibly be required to pay for the drug (referred to in this
			 section as the ceiling price), and shall require that the
			 manufacturer offer each covered entity covered drugs for purchase at or below
			 the applicable ceiling price if such drug is made available to any other
			 purchaser at any price.; and
				(2)in
			 the first sentence of subsection (a)(5)(E), as redesignated by section 2(b), by
			 inserting after audit as described in subparagraph (D) and after
			 finds,.
				5.Other
			 improvements in 340B programSection 340B of the Public Health Service
			 Act (42 U.S.C. 256b), as amended by section 4(a), is further amended by adding
			 at the end the following new subsections:
			
				(f)Use of multiple
				contract pharmacies permittedNothing in this section shall be
				construed as prohibiting a covered entity from entering into contracts with
				more than one pharmacy for the provision of covered drugs, including such a
				contract that supplements the use of an in-house pharmacy arrangement or as
				requiring the approval of the Secretary for entering into such a
				contract.
				(g)Intra-agency
				coordinationThe Secretary shall establish specific measures,
				policies, and procedures to ensure effective communication and coordination
				between the Centers for Medicare & Medicaid Services and the Health
				Resources and Services Administration with respect to all agency actions and
				all aspects of policy and administration affecting or pertaining to the drug
				discount program under this section and in which the functions and
				responsibilities of those agency components are interrelated or interdependent,
				including by establishment of a permanent working group, composed of
				representatives of both the Health Resources and Services Administration and
				the Centers for Medicare & Medicaid Services, to identify and oversee
				matters requiring such
				coordination.
				.
		6.Effective
			 dates
			(a)In
			 generalThe amendments made by this Act shall take effect on
			 January 1, 2008, and shall apply to drugs purchased on or after January 1,
			 2008.
			(b)General
			 conforming referenceSection
			 340B(d) of the Public Health Service Act (42 U.S.C. 256b(d)) is amended by
			 striking Veterans Health Care Act of 1992 and inserting
			 the effective date of the 340B Program Improvement and Integrity Act of
			 2007.
			(c)EffectivenessThe amendments made by this Act shall be
			 effective, and shall be taken into account in determining whether a
			 manufacturer is deemed to meet the requirements of section 340B(a) of the
			 Public Health Service Act (42 U.S.C. 256b(a)) and of section 1927(a)(5) of the
			 Social Security Act (42 U.S.C. 1396r–8(a)(5)), notwithstanding any other
			 provision of law.
			
